DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 20200411596 A1, hereafter Guo).


Regarding claim 1, Guo teaches a touch display device, comprising: 
	a light-emitting element (300) disposed on a substrate (100) (Fig. 2, [0023]); 
	an encapsulation unit (400) disposed on the light-emitting element (Fig. 2, [0023]); 
	a plurality of touch electrodes (550/560) disposed on the encapsulation unit (Figs. 1 and 2, [0023], [0057]); 
	routing lines (5064/5065) connected to the plurality of touch electrodes (Fig. 1, [0058]); and 
	at least one dam formed such that a height thereof in a region that overlaps the routing lines and a height thereof in a region that does not overlap the routing lines are different from each other (Fig. 13, [0096], where the height of second dam B2 is reduced in the area where the touch lead overlaps the dam).

	Regarding claim 2, Guo teaches the touch display device according to claim 1, wherein the at least one dam comprises: 
	a low dam disposed in a region that overlaps the routing lines (Fig. 13, [0096], in a region where the touch lead overlaps the dam, dam B2 has a reduced height); and 
	a high dam disposed in a region that does not overlap the routing lines, the high dam having a higher height than the low dam Fig. 4, [0070]-[0071], in a region where the touch lead does not overlap the dams, dam B2 is of equal height to B1).

Regarding claim 3, Guo teaches the touch display device according to claim 2, wherein the low dam is disposed between the routing lines (Figs. 1 and 13, where low portions of the dam B2 are disposed between touch leads).

	Regarding claim 4, Guo teaches the touch display device according to claim 2, wherein the high dam is disposed between the routing lines (Figs. 1 and 13, [0096], where the reduced height of dam B2 is only present in the overlap portions).

	Regarding claim 15, Guo teaches the touch display device according to claim 1, wherein the routing line is disposed along a side surface of the encapsulation unit (Figs. 1 and 2, [0023], where there is an encapsulation unit 400; Fig. 4, [0071], where the touch lead lines run alongside a side surface of the encapsulation unit 400).

	Regarding claim 16, Guo teaches the touch display device according to claim 1, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer (Fig. 2, [0045], where there are two inorganic encapsulation layers 402 and 406 as well as an organic encapsulation layer 404).

	Regarding claim 17, Guo teaches the touch display device according to claim 16, further comprising: a touch pad electrically connected to the routing line (Fig. 1, [0059], where the touch lead lines connect to touch pins 2105).

Regarding claim 18, Guo teaches the touch display device according to claim 17, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer (Fig. 13, [0045], [0096], where the inorganic layer 406 extends further towards the touch pin than the organic layer 404).

	Regarding claim 19, Guo teaches the touch display device according to claim 1, wherein the at least one dam is formed under the routing lines (Fig. 13, [0096], wherein both dams are under the touch lead lines).

Allowable Subject Matter

Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692